Title: To George Washington from William Lord Stirling Alexander, 23 August 1782
From: Alexander, William Lord Stirling
To: Washington, George


                  
                     Dear Sir
                     Depeysters August 23d 1782.
                  
                  After examining and Compareing all the different Caracters that have come into my mind as proper to fill the Office of Commissary of prisoners of war; none appear to me to be so well qualified for it, as Capt. Sill one of my Aids de Camp; he has had an exceeding good education, which he industriously improves on every occasion, his Stile is Strong Clear and polite, well Versed in figures, Indefaticable, Capable of investigating the most Intricate busyness, and I belive his honor is Sacred; he is in the fourth Connecticut Regiment and is well known to General Huntington, should your Excellency on enquiry approve his Caracter and the place not filled, I will send him to wait on you whenever it is agreable. I send your Excellency the life of John Sobieski, it is the History of one of the first Caracters that have appeared and admirably well written.  I would have had the honor of paying my respects to your Excellency dureing this week, but have had a Slight return of the fever which Confined me to my Quarters; I am now free from it and hope soon to recover my Strenght.  I have the Honor to be with great respect & Esteem your Excellency’s Most Humble Servant
                  
                     Stirling,
                  
               